Citation Nr: 0025414	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  96-09 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from February to 
July 1945, and active military service from July 1945 to June 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1994 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which denied a request to reopen a claim of service 
connection for residuals of a left eye injury.

This issue was previously before the Board in March 1998, at 
which time it was remanded for further development of the 
evidence.  The RO returned the case to the Board in August 
2000.


FINDINGS OF FACT

1.  The Board denied the veteran's claim of service 
connection for residuals of a left eye injury in January 
1986.

2.  Additional evidence submitted since the January 1986 
Board decision bears directly on the issue of whether the 
veteran's residuals of a left eye injury are of service 
origin, and is so significant that it must be considered to 
fairly decide the merits of the claim.

3.  The veteran's claim of entitlement to service connection 
for residuals of a left eye injury is supported by evidence 
sufficient to make the claim plausible and capable of 
substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the Board's January 1986 denial 
of the claim of service connection for residuals of a left 
eye injury is new and material, and the claim for such 
benefit is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156(a) (2000).

2.  The veteran has submitted a well-grounded claim of 
entitlement to service connection for residuals of a left eye 
injury.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations.  Service connection may be granted for 
disability resulting from chronic disease or injury incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

Establishing service connection generally requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Alternatively, under 38 C.F.R. 
§ 3.303(b), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Once there has been an administratively final denial of a 
claim, whether by an RO or the Board, a claimant must submit 
new and material evidence in order to have VA reopen and 
review the former disposition of that claim.  38 U.S.C.A. 
§ 5108.

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the Court of 
Appeals for the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).


Factual Background.  The veteran's service medical records 
show that he incurred a perforating wound to his left upper 
arm from an explosion in March 1945.  There was no report or 
finding that he incurred an injury to his left eye at that 
time.  His May 1946 service separation medical examination 
shows that a clinical evaluation of his left eye revealed 
normal findings, and that the corrected visual acuity in his 
left eye was 20/20.

In a November 1982 letter, M. Stanton, M.D., reported that he 
had examined the veteran a month earlier for complaints of 
tearing in both eyes.  It was noted that the veteran had 
reported that the 1945 accident had involved his left eye and 
that the vision in his left eye had been poor ever since.  
After an examination of the veteran's left eye, he was 
assessed as having macular damage with a resultant pre-
retinal gliosis of the left eye which was probably secondary 
to old trauma and Berlin's edema.

In letters dated in June 1983 and August 1984, a former 
officer who served with the veteran reported that he 
witnessed the veteran incur a left eye injury from a bomb 
explosion in February 1945.  He indicated that the veteran's 
current left eye problems were the result of the left eye 
injury incurred during the February 1945 explosion.

In letters dated in August 1984 and September 1985, Dr. 
Stanton reported that the veteran was legally blind in the 
left eye.  Dr. Stanton also reported that the cause of the 
decreased vision in the veteran's left eye was not easily 
detectable in the objective sense, and that relating it to 
the injury of 1945 was made primarily by the veteran's 
history of having good vision in his left eye prior to that 
time.

At a November 1984 hearing, the veteran testified that his 
residuals of a left eye injury were the result of an injury 
to his left eye sustained from an explosion in March 1945.  
He also testified that his service separation medical 
examination would not have revealed any underlying problem in 
his left eye.

In January 1986, the Board denied the veteran's claim of 
service connection for residuals of a left eye injury.  In 
denying service connection, the Board held that the veteran's 
residuals of a left eye injury were not documented until many 
years after his military service and were not shown to be 
related to such service.

Relevant evidence added to the record since the January 1986 
Board decision includes the following:

In an August 1992 medical record, F. Murphy, M.D., reported 
that the veteran was nearly blind in his left eye due to a 
shrapnel injury sustained during World War II.

Private medical records from the California Retina Associates 
show that the veteran was assessed as having amblyopia, 
possible old central retinal occlusion and exotropia of the 
left eye in October 1993.  At that time, it was noted that 
the veteran lost the vision in his left eye during a bomb 
explosion in 1945.  In July 1995, he was assessed as having 
amblyopia, exotropia, possible old central retinal vein 
occlusion and a vitreous floater.

Private medical records from E. Yorobe, M.D., show that the 
veteran was assessed as being legally blind in his left eye 
in July 1995.  At that time, it was noted that his left eye 
had been injured by a bomb explosion in 1945.

In an August 1995 letter, Dr. Murphy reported that the 
veteran had stated that he lost the vision in his left eye 
during a bomb explosion in 1945.  Dr. Murphy also reported 
that, in all likelihood, the veteran had had a partial optic 
nerve avulsion during the explosion and that the explosion 
had been responsible for the loss of vision in the veteran's 
left eye.

At a February 1996 hearing, the veteran testified that he 
incurred a left eye injury during a bomb explosion in 1945.  
He also testified that he did not receive any treatment for 
his left eye injury in service.  He reported that he first 
experienced a loss of vision in his left eye in 1949.  He 
then maintained that his residuals of a left eye injury were 
the result of the bomb explosion in 1945.

At the February 1996 hearing, the veteran also submitted 
three statements in support of his application to reopen his 
claim.  In two of these statements, the veteran's wife and a 
former soldier who served with the veteran both maintained 
that the veteran sustained an injury to his left eye during a 
bomb explosion in March 1945.  In the third statement, 
another former soldier who served with the veteran indicated 
that the service separation examinations, like the one 
performed on the veteran, had not been conducted properly and 
were unreliable.

On VA medical examination in March 1996, the uncorrected 
visual acuity in the veteran's left eye was 3/200.  He was 
diagnosed as being virtually blind in his left eye with 
exotropia.  The examiner commented that he had no reason to 
doubt that the veteran's left eye injury was sustained during 
war time.  In an addendum, the same examiner indicated that 
the loss of vision in the veteran's left eye occurred 
subsequent to his service separation medical examination in 
May 1946.

VA outpatient treatment records show that the veteran was 
assessed as having possible old optic nerve trauma to the 
left eye in May 1996.  It was noted that he reported that he 
experienced traumatic blindness in his left eye following a 
blast in 1945.

Private medical records from Scripps Memorial Hospital show 
that the veteran underwent punctoplasties of his eyelids and 
a Ziegler cautery to the posterior glabella of his lower 
eyelids in May 1996.  The pertinent postoperative diagnoses 
were punctal ectropion and punctal stenosis of the left 
eyelid.

VA outpatient treatment records show that the veteran was 
assessed as having amblyopia of the left eye in June 1996.  
It was noted that he claimed that he had incurred an injury 
to his left eye from a blast in 1945.

In a June 1996 letter, the examiner who conducted the March 
1996 VA examination reported that the veteran had a 
functional visual loss in his left eye and that there was no 
evidence of any injury to his left eye or his left optic 
nerve.

Private medical records from the University of California, 
San Diego, Medical Center show that electroretinogram (ERG) 
studies of the veteran's left eye revealed normal findings in 
July 1996.

Additional VA outpatient treatment records show that, in July 
1996, magnetic resonance imaging (MRI) studies of the 
veteran's left optic nerve revealed multiple deep white 
matter hyperintensities which were suggestive of ischemic 
changes and no evidence of optic sheath meningioma.  In 
November 1996, it was noted that the ERG and MRI studies of 
the left eye had revealed findings which were not related to 
a blast in 1945.

In a January statement, the veteran's wife maintained that 
the veteran sustained an injury to his left eye during a bomb 
explosion in March 1945.

A private medical record from R. Batungbacal, M.D., shows 
that, in September 1997, the veteran was diagnosed as having 
had amblyopia and exotropia of the left eye for a good number 
of years.

In December 1997, affidavits from the veteran's son and 
grandson were associated with the claims folder.  The 
veteran's son maintained that the veteran had no vision in 
his left eye and that this was the result of his exposure to 
a bomb blast during World War II.  The veteran's grandson 
reported that the veteran wore glasses and had sought medical 
attention from an eye doctor.

A private medical record from J. Hartman, M.D., shows that, 
in December 1997, the veteran was assessed as having a 
cataract of the left eye which was probably due to a blast 
injury.

At a December 1997 hearing before the undersigned, the 
veteran reiterated and expounded upon how his current left 
eye problems were the result of a left eye injury which he 
incurred during a bomb explosion in 1945.  He also testified 
that he first experienced a loss of vision in his left eye in 
1949.

In a May 1998 letter, J. Tamesis, Jr., M.D., reported that 
his father had treated the veteran for glaucoma every three 
months from 1960 to 1982.

Additional private medical records from Scripps Memorial 
Hospital show that the veteran was diagnosed as having a 
cataract of the left eye in June 1998.


Analysis.  Based on the foregoing evidence, the Board finds 
that the veteran has presented new and material evidence to 
warrant a reopening of his claim of service connection for 
residuals of a left eye injury.  As reported earlier, the 
Board denied service connection for residuals of a left eye 
injury in January 1986 because the veteran's residuals of a 
left eye injury were not documented until many years after 
his military service and were not shown to be related to such 
service.

VA and private medical records which have been associated 
with the claims folder since that time show that the veteran 
has been treated for variously diagnosed left eye 
disabilities on many occasions.  In addition, the private 
medical records from the California Retina Associates, and 
Drs. Stanton, Murphy, Yorobe, and Hartman, tend to establish 
a causal relationship between the veteran's left eye problems 
and a bomb explosion in 1945.  Moreover, VA outpatient 
treatment records, dated in May and June 1996, include 
notations which reflect that the veteran incurred an injury 
to his left eye from a blast in 1945.  This evidence 
undermines the basis for the Board's denial in 1986, namely, 
that there was no evidence that the veteran's residuals of a 
left eye injury were of service origin.  As such, the 
evidence received since the January 1986 Board decision is 
new and material, and it must be considered in order to 
fairly decide the merits of the claim.  Thus, the veteran's 
claim of service connection residuals of a left eye injury is 
reopened, and a review of the entire evidence of record is 
warranted.

Once the Board has determined that the evidence is new and 
material under 38 C.F.R. § 3.156(a), immediately upon 
reopening a veteran's claim, the Board must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Only if the claim is well-grounded 
may the Board evaluate the merits of the claim, after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Winters v. West, 12 Vet. App. 203 
(1999), and Elkins v. West, 12 Vet. App. 209 (1999). 

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation 
alone is not sufficient; the veteran must submit evidence in 
support of his claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a 
claim to be well grounded, there must be competent evidence 
of current disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  
Caluza, 7 Vet. App. at 498.

In assessing whether the veteran's claim of entitlement to 
service connection for residuals of a left eye injury meets 
the threshold for a well-grounded claim, the statutes, rules, 
and cases make clear that VA must construe all facts, make 
all inferences, and apply all presumptions in favor of the 
veteran.  Thus, the evidence submitted in support of a claim 
must be accepted as true for the purpose of determining 
whether the claim is well grounded except when the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.

The Board finds that the veteran's claim of service 
connection for residuals of a left eye injury is well 
grounded under 38 U.S.C.A. § 5107(a), as it is plausible 
under the circumstances of this case.  Murphy, 1 Vet. App. at 
78.  Specifically, the veteran contends that he has residuals 
of a left eye injury which are the result of an injury 
sustained to his left eye during a bomb explosion in 1945.  
His claim is plausible as the evidence shows that he 
currently has a left eye disability.  Moreover, as reported 
earlier, the evidence also includes private medical records 
from the California Retina Associates, and Drs. Stanton, 
Murphy, Yorobe, and Hartman, as well as the May and June 1996 
VA outpatient treatment records, which tend to establish a 
causal relationship between the veteran's residuals of a left 
eye injury and a bomb explosion in 1945.  In the opinion of 
the Board, such evidence is sufficient to establish a 
plausible nexus between the veteran's residuals of a left eye 
injury and his military service.  Accordingly, the Board 
finds that the criteria for a well-grounded claim have been 
satisfied.  Caluza, 7 Vet. App. at 498.


ORDER

New and material evidence having been submitted, the 
veteran's claim of service connection for residuals of a left 
eye injury is reopened.

The claim of entitlement to service connection for residuals 
of a left eye injury is well grounded.  To this extent only, 
the benefit sought on appeal is allowed.


REMAND

Because the veteran's claim of service connection for 
residuals of a left eye injury  is well grounded, VA has a 
duty to assist the veteran in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a).  In the instant case, 
the Board finds that additional development is necessary for 
a full and fair adjudication of the veteran's appeal.

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Here, the Board finds that a VA examination is 
needed to determine the etiology and date of onset of the 
veteran's left eye disability.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Accordingly, the Board concludes 
that a remand is necessary for a full and fair adjudication 
of the veteran's appeal.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for left eye 
problems.  After securing any necessary 
releases, the RO should obtain those 
records not on file.

2.  The veteran should be afforded an 
examination by an appropriate specialist 
in order to determine the etiology and 
date of onset of any left eye impairment.  
The claims file must be made available to 
the examiner prior to the examination.  
The examiner should elicit a detailed 
history from the veteran of his in-
service and post-service left eye 
problems.  Following examination of the 
veteran's left eye, the examiner should 
specifically comment as to whether it is 
as likely as not that any current left 
eye disorder had its onset during his 
military service or was caused by any 
incident therein.  Any opinion expressed 
must be accompanied by a rationale.

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
REMAND, and if they are not, the RO 
should take corrective action.

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should adjudicate 
the issue of service connection for 
residuals of a left eye injury.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

